IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 40137 & 40138

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 436
                                                 )
       Plaintiff-Respondent,                     )      Filed: April 8, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ADAN RODRIGUEZ CISNEROS,                         )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgments of conviction and consecutive unified sentences of five years, with a
       minimum period of confinement of one year, for possession of a controlled
       substance and indeterminate term of three years for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 40137, Adan Rodriguez Cisneros pled guilty to possession of a controlled
substance. I.C. § 37-2732(c)(1). In exchange for his guilty plea, additional charges were
dismissed and the state agreed not to pursue an allegation that Cisneros was a persistent violator.
While Cisneros was awaiting sentencing, he was charged with and pled guilty in Docket No.
40138 to aggravated battery.     I.C. §§ 18-907(1)(A), 18-204.      The district court sentenced
Cisneros to a unified term of five years, with a minimum period of confinement of one year, for
possession of a controlled substance and a consecutive indeterminate term of three years for




                                                1
aggravated battery. Cisnero filed I.C.R. 35 motions for reduction of his sentences, which the
district court denied. Cisneros appeals, challenging only the excessiveness of his sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cisneros’s judgments of conviction and consecutive sentences of a unified
term of five years, with a minimum period of confinement of one year, for possession of a
controlled substance and an indeterminate term of three years for aggravated battery are
affirmed.




                                                   2